In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________
                        No. 02-19-00198-CV
                   ___________________________

  C. PERRY MARKER D/B/A TEXAS DIRT CONTRACTORS, Appellant

                                    V.

MUSTANG SPECIAL UTILITY DISTRICT AND CITY OAK POINT, Appellees


               On Appeal from the 462nd District Court
                       Denton County, Texas
                    Trial Court No. 18-11314-16


            Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
                  Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On October 30, 2019, we notified appellant that its brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and the need for an extension. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.



                                                       Per Curiam

Delivered: November 27, 2019




                                            2